AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00101-LGW-BWC Documenté6 Filed 06/25/20 Page 1 of 2

In the United States District Court
Por the Southern District of Georgia

Wapeross Dibision
MARIO SHANE DUNCAN, *
*
Petitioner, * CIVIL ACTION NO.: 5:19-cv-101

*

Vv, *

*

WARDEN, FOLKSTON ICE PROCESSING *
CENTER, *
*

*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 4. Petitioner Mario Duncan (“Duncan”)
did not file Objections to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge's Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Duncan’s 28 U.S.C. § 2241 Petition for failure
to follow this Court’s Order and Local Rules, and DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal. The Court also DENIES Duncan in forma

 
Case 5:19-cv-00101-LGW-BWC Document 6 Filed 06/25/20 Page 2 of 2

pauperis status on appeal.

SO ORDERED, this & day of Dur , 2020.

 

HPN/ LISA GODBEY , JU
TED ST. DISTRICT COURT

UTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
